

	

		II

		109th CONGRESS

		1st Session

		S. 1405

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Nelson of Nebraska

			 (for himself, Mr. Santorum, and

			 Mr. Corzine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the 50 percent compliance

		  threshold used to determine whether a hospital or unit of a hospital is an

		  inpatient rehabilitation facility and to establish the National Advisory

		  Council on Medical Rehabilitation.

	

	

		1.Short titleThis Act may be cited as the

			 Preserving Patient Access to Inpatient

			 Rehabilitation Hospitals Act of 2005.

		2.Effect on enforcement

			 of regulations

			(a)In

			 generalNotwithstanding

			 section 412.23(b)(2) of title 42, Code of Federal Regulations, during the

			 period beginning on July 1, 2005, and ending on the date that is 2 years after

			 the date of enactment of this Act, the Secretary of Health and Human Services

			 (referred to in this Act as the Secretary) shall not—

				(1)require a compliance rate, pursuant to the

			 criterion (commonly known as the 75 percent rule) that is used

			 to determine whether a hospital or unit of a hospital is an inpatient

			 rehabilitation facility (as defined in the rule published in the Federal

			 Register on May 7, 2004, entitled Medicare Program; Final Rule; Changes

			 to the Criteria for Being Classified as an Inpatient Rehabilitation

			 Facility (69 Fed. Reg. 25752)), that is greater than the 50 percent

			 compliance threshold that became effective on July 1, 2004;

				(2)change the designation of an inpatient

			 rehabilitation facility in compliance with the 50 percent threshold; or

				(3)conduct medical necessity review of

			 inpatient rehabilitation facilities using any guidelines, such as fiscal

			 intermediary Local Coverage Determinations, other than the national criteria

			 established in chapter 1, section 110 of the Medicare Benefits Policy

			 Manual.

				(b)Retroactive

			 status as an inpatient rehabilitation facility; payments; expedited

			 reviewThe Secretary shall

			 establish procedures for—

				(1)making any necessary retroactive adjustment

			 to restore the status of a facility as an inpatient rehabilitation facility as

			 a result of subsection (a);

				(2)making any necessary payments to inpatient

			 rehabilitation facilities based on such adjustment for discharges occurring on

			 or after July 1, 2005, and before the date of enactment of this Act; and

				(3)developing and implementing an appeals

			 process that provides for expedited review of any adjustment to the status of a

			 facility as an inpatient rehabilitation facility made during the period

			 beginning on July 1, 2005, and ending on the date that is 2 years after the

			 date of enactment of this Act.

				3.National advisory

			 council on medical rehabilitation

			(a)DefinitionsIn this section:

				(1)Advisory

			 CouncilThe term

			 Advisory Council means the National Advisory Council on Medical

			 Rehabilitation established under subsection (b).

				(2)Appropriate

			 Federal agenciesThe term

			 appropriate Federal agencies means—

					(A)the Agency for Healthcare Research and

			 Quality;

					(B)the Centers for Medicare & Medicaid

			 Services;

					(C)the National Institute on Disability and

			 Rehabilitation Research; and

					(D)the National Center for Medical

			 Rehabilitation Research.

					(b)EstablishmentPursuant to section 222 of the Public

			 Health Service Act (42 U.S.C. 217a), the Secretary shall establish an advisory

			 panel to be known as the National Advisory Council on Medical

			 Rehabilitation.

			(c)Membership

				(1)AppointmentThe Advisory Council shall be composed of

			 17 members, of whom—

					(A)9 members shall be appointed by the

			 Secretary, in consultation with the medical rehabilitation community, from a

			 diversity of backgrounds, including—

						(i)physicians;

						(ii)medicare beneficiaries;

						(iii)representatives of inpatient rehabilitation

			 facilities; and

						(iv)other practitioners experienced in

			 rehabilitative care; and

						(B)8 members, not more than 4 of whom are

			 members of the same political party, shall be appointed jointly by—

						(i)the majority leader of the Senate;

						(ii)the minority leader of the Senate;

						(iii)the Speaker of the House of

			 Representatives;

						(iv)the minority leader of the House of

			 Representatives;

						(v)the Chairman and the Ranking Member of the

			 Committee on Finance of the Senate; and

						(vi)the Chairman and the Ranking Member of the

			 Committee on Ways and Means of the House of Representatives.

						(2)DateMembers of the Advisory Council shall be

			 appointed not later than 30 days after the date of enactment of this

			 Act.

				(3)Period of

			 appointment; VacanciesMembers shall be appointed for the life of

			 the Council. A vacancy on the Advisory Council shall be filled not later than

			 30 days after the date on which the Advisory Council is given notice of the

			 vacancy, in the same manner as the original appointment.

				(4)Meetings

					(A)Initial

			 meetingThe Advisory Council

			 shall conduct an initial meeting not later than 120 days after the date of

			 enactment of this Act.

					(B)MeetingsThe Advisory Council shall conduct such

			 meetings as the Council determines to be necessary to carry out its duties but

			 shall meet not less frequently than 2 times during each calendar year.

					(d)DutiesThe duties of the Advisory Council shall

			 include the following:

				(1)Advice and

			 recommendationsProviding

			 advice and recommendations to—

					(A)Congress and the Secretary concerning the

			 coverage of rehabilitation services under the medicare program,

			 including—

						(i)policy issues related to rehabilitative

			 treatment and reimbursement for rehabilitative care, such as issues relating to

			 any rulemaking relating to, or impacting, rehabilitation hospitals and

			 units;

						(ii)the appropriate criteria for—

							(I)determining clinical appropriateness of

			 inpatient rehabilitation facility admissions; and

							(II)distinguishing an inpatient rehabilitation

			 facility from an acute care hospital and other providers of intensive medical

			 rehabilitation;

							(iii)the efficacy of inpatient rehabilitation

			 services, as opposed to other post-acute inpatient settings, through a

			 comparison of quality and cost, controlling for patient characteristics (such

			 as medical severity and motor and cognitive function) and discharge

			 destination;

						(iv)the effect of any medicare regulations on

			 access to inpatient rehabilitation care by medicare beneficiaries and the

			 clinical effectiveness of care available to such beneficiaries in other health

			 care settings; and

						(v)any other topic or issue that the Secretary

			 or Congress requests the Advisory Council to provide advice and recommendations

			 on; and

						(B)appropriate Federal agencies (as defined in

			 subsection (a)(3)) on how to best utilize available research funds and

			 authorities focused on medical rehabilitation research, including post-acute

			 care site of service and outcomes research.

					(e)Periodic

			 reportsThe Advisory Council

			 shall provide the Secretary with periodic reports that summarize—

				(1)the Council’s activities; and

				(2)any recommendations for legislation or

			 administrative action the Council considers to be appropriate.

				(f)TerminationThe Advisory Council shall terminate on

			 September 30, 2010.

			(g)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out the

			 purposes of this section.

			(h)Effective

			 dateThis section shall take

			 effect on the date of enactment of this Act.

			

